Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted March 18, 2021.
Applicant canceled claims 4, 6, 19, and 21.  Applicant also amended claims 1 and 16.  Claims 1-3, 5, 7-18, 20, and 22-28 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-18, 20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ku (Pub. No. 2016/0307249) in view of Radocchia (Pub. No. 2016/0358184) in view of Lau (US 7212829) and further in view of Kontilai (Pub. No. 2015/0269682).
With respect to claim 1: Ku discloses a computer-implemented physical system for providing a digital experience of aspects of a community (See at least Paragraph 0003: “One or more embodiments relate generally to commerce within a social networking system.  More specifically, one or more embodiments relate to managing commerce-related electronic messages between users of a social networking system.”  See also Paragraph 0011: “Accordingly, systems and methods allow the product seller to broadcast a single electronic message to the multiple potential buyers.”), the system comprising:
	(a)	one or more products; one or more databases configured to store data of one or more products (See at least Paragraph 0085: “In one or more embodiments, the data storage 214 stores the structured data as node and edge information.  For example, the data storage 214 may store nodes and edges in a social graph, where each edge connects two nodes, and one node can be connected via edges to one or more additional nodes.”  See also Paragraph 0088: “Additionally or alternatively, a node may also include a plurality of product nodes.  Each product node may correspond to a particular product or a group of products.  A product node can include any suitable information associated with a product, and in some embodiments the data storage 214 can include social media post data 216 as part of a product node.  For example, a product node can include a name of a product, a description of the 
	(b)	a server, comprising: at least one memory configured to store computer-executable instructions comprising… (See at least Paragraph 0040: “In addition, and as shown in FIG. 1, the system 100 can include the social networking system 104.  One or more computing devices executing instructions to perform the processes and provide the features disclosed herein may implement the social networking system 104.  For example, one or more server devices may implement and/or provide features associated with the social networking system 104.”  See also Paragraph 0165: “In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).”);  
(c)	at least one processor configured to execute the computer-executable instructions to provide the digital experience (See at least Paragraph 0165: “In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein.”);
	(d)	product-display functionality that includes instructions for providing information about the one or more products to a user of the community (See at least Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users).  Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  See also Paragraph 0117: “In FIG. 4A, the embodiment illustrated includes the social media post 408 that is composed by a product seller (i.e., “John Smith” is the product seller) advertising a product for sale within the potential product buyer's newsfeed 406.  After the product seller composes and submits the social media post 408 to the social networking system 104, the GUI manager 202 (e.g., as instructed by the social networking system 104) can display the social media post 408 within the potential product buyer's newsfeed 406.”  See also Paragraph 0119: “The social media post 408 can also include information related to a product being sold by the seller.  For example, as shown in FIG. 4A, the social media 
	(e)	product-purchase functionality that includes instructions for enabling the user to purchase at least one of the one or more products (See at least Paragraph 0120: “Furthermore, the social media post 408 can include one or more selectable input controls.  For example, as shown in FIG. 4A, the social media post 408 can include a purchase control 416 (i.e., a “Buy This” button), and a message control 418 (i.e., a “Message Me” button).  In one or more embodiments, upon a detected interaction with the purchase control 416, the messaging manager 106 can initialize one or more functions of the payment manager 212 in order to facilitate the purchase transaction.  For instance, in response to a detected interaction with the purchase control 416, the payment manager 212 can provide one or more payment controls to the social networking application 112 such that a product purchaser can provide credit card details, checking account details, shipping details, etc.  The payment manager 212 can 
	Ku does not explicitly teach the remaining limitations.  However, Radocchia discloses (f) at least one authentication tag physically attached to the one or more products (See at least Paragraph 0017: “The system includes wireless tamperproof tags coupled to things and an open registry database where a chain of ownership of the things is able to be stored.”  See also Paragraph 0023: “The items 102 are able to be collectibles, IOT devices, apparel, shoes, hand bags, garments or other commonly forged or collectable physical items.”);  
	(g)	product-authentication functionality that includes instructions for capturing details of an authenticated product by scanning an authentication tag attached to at least one of the one or more products, for providing authentication information to a user of the community (See at least Paragraph 0017: “As a result, by easily scanning a tag with a device having an authentication application, a user is able to use the system to immediately determine whether the thing coupled to the tag is authentic as well as be provided with a history of ownership and description of the thing to ensure an entity has the right to sell the thing.  Thus, the system provides the advantage of thing and purchase certainty in a field of common forgeries.”  See also Paragraph 0032: “FIG. 3 illustrates an item authentication method using the system 100 according to some embodiments….  The application 107 of a device 104 in proximity of the tag 103 discovers the tag 103 and the unique identifier of the tag 103 at step 304….  After receiving the unique identifier, the application 107 on the device 103 transmits the unique identifier to the open registry 106 over the network 110 at the step 306. Upon transmit the chain of ownership or other item related data (e.g. the current owner) associated with the unique identifier to the device 104.”  See also Paragraph 0036: “As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102.  In some embodiments, indicating the success to the user on the device 104 comprises presenting the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module.”  Examiner broadly defines authentication information to include history or chain of ownership information.);
	(h)	wherein the product-authentication functionality, including the authentication tag is rendered inoperable when detached from the product (See at least Paragraph 0024: “Additionally, the body 202 and/or fastening mechanism 204 are able to be coupled with the circuit 206 such that decoupling of the tag 103 from the item 102 damages the circuit 206 such that the circuit 206 is unable to be read and/or transmit any stored data, or the circuit 206 transmits warning data indicating that tampering occurred….  As a result, all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.”  See also Claim 8: 	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include technical features to authenticate an item by scanning a wireless tamperproof tag coupled to that item as described in Radocchia in Ku’s invention with the motivation of offering a system “that provides the advantage of thing and purchase certainty in a field of common forgeries” as taught by Radocchia over Ku.  Radocchia Paragraph 0023.
	The above references do not teach the remaining limitations.  However, Lau discloses (i) product-delivery functionality that includes instructions for enabling delivery tracking of the purchased at least one of the one or more products (See at least Column 4, Lines 21-37: “FIG. 1 is a block diagram of an article shipment notification system 100 according to one embodiment of the invention.  The article shipment notification system 100 provides web-based article shipment management capable of not only tracking the shipment of articles but also providing notifications to users of the system.  The article shipment notification system 100 includes a shipper 102 and a recipient 104….  It is assumed that an article is being shipped by the shipper 102 to the recipient 104.  A shipper is a person, entity or associated computing device that is responsible for or associated with shipping an article, and a recipient is a person, entity or associated computing device to which the article is being shipped.”  See also Column 5, Lines 53-62: “The article shipment notification system 100 can allow the shipper 102 and the recipient 104 to interact with the tracking server 114 through a web See also Column 6, Lines 3-11: “For example, the recipient 104 might receive notifications such as … a notification that an article being shipped to the recipient is nearby, and a notification that an article will be delivered to the recipient shortly (optionally including an estimated delivery time) … or a notification of the position of the article.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to provide shipment notifications regarding an article’s status during transit as taught by Lau in the above combination of references.  As demonstrated by Lau, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of facilitating the purchase transaction as needed in Ku at paragraph 0078.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	The above references do not teach the remaining limitation.  However, Kontilai discloses (j) for adding the authenticated product to a user profile of the user (See at least Paragraph 0092: “In step 172, system 10 receives collectible input data from a user device 12 regarding a collectible to be considered for authentication and a transaction through the online site.  The collectible input data can include any relevant information relating to the collectible for purposes of categorizing the collectible, as well as ownership information, a geographical location of the item and/or owner, chain of title or transfer history and a desired sales price or auction limits, such as a reserve or minimum price.  The collectible input data will be stored by system 10 and can be associated with a user profile.”).
	Kontilai further could modify the combination of references to include technical features to associate authenticated product data (e.g., history of ownership obtained in Radocchia) to a user profile (e.g., user profiles described in Ku).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to add authenticated product data to user profiles as taught by Kontilai in the combination of references.  As demonstrated by Kontilai, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of including information on personal interests in a user profile as needed in Ku at paragraphs 0183 and 0202.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 2: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the computer-executable instructions comprise one or more of a website or an application that is accessible by a user device (See at least Ku Paragraph 0035: “FIG. 1 illustrates an example schematic diagram of messaging system 100 (or simply “system 100”).  As illustrated in FIG. 1, the system 100 may include client computing devices 102 a, 102 b, 102 c, and 102 d, and the social networking system 104, which are communicatively coupled through a network 108.”  See also Paragraph 0039: “The client computing devices 102a-102d may include various types of computing devices. For example, the client computing devices 102 a-102 d can include a mobile device such as a mobile 
With respect to claim 3: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 2, wherein the computer-executable instructions are downloaded to the user device for providing the digital experience (See at least Ku Paragraph 0047: “In one or more embodiments, the social networking application 112 can be a native application installed on the client computing device 102a, 102b, 102c, and/or 102d.  For example, social networking application 112 may be a mobile application that installs and runs on a mobile device, such as a smart phone or a tablet.”  Examiner asserts Ku’s invention, which includes method steps / technical features to install the social networking application on the mobile device, necessarily performs the downloading limitation.  See 
With respect to claim 5: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the authentication tag is one of a bar code, a QR code, a holographic image, or a near field communication authentication tag (See at least Radocchia Paragraph 0024: “FIGS. 2A-C illustrate the tags 103 according to some embodiments.  As shown in FIG. 2A, the tag 103 is able to be an external tag that comprises a tamperproof body 202, a tamperproof fastening mechanism 204 (e.g. a ring), with the body 202 housing an authentication circuit 206.”  See also Paragraph 0025: “The circuit 206 is able to communicate wirelessly via near field communication, Bluetooth low energy, radio frequency identification, Bluetooth, WiFi or other types of wireless communication known in the art.”  Radocchia teaches the authentication tags used in the system include near field communication tags.  Furthermore, since the above limitation further describes elements previously recited in claim 1, examiner relies on the same rationale for including Radocchia in the combination of references.).  
With respect to claim 7: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the at least one processor is configured to execute the product purchase instructions for enabling the user to sell the one or more products (See at least Ku Paragraph 0066: “For instance, in one embodiment, a seller can submit a social media post to the social networking system 104 that includes information related to a product the seller wishes to advertise for sale.  The social media post can include a purchase control (i.e., a button) that a potential buyer can interact with (i.e., click or tap) in order to purchase the product.”  See also Paragraph 0120: “Furthermore, the social media post 408 can 
With respect to claim 8: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 7, wherein the at least one processor is further configured to execute the product purchase instructions to enable the user to make a price offer for selling the one or more products (See at least Ku Paragraph 0102: “At this point, as shown in FIG. 3B, the user 110 a can compose an additional electronic message 318 via the messaging graphical user interface provided by the GUI manager 202 on the client computing device 102a….  The additional electronic message can include text (e.g., a request for additional information about the product), a purchase offer (e.g., via a purchase control included as part of the messaging graphical user interface), etc.  The user 110 a can then submit, via the client computing device 102a, the pre-populated electronic message and the additional electronic message 320 to the messaging manager 106 for delivery product seller.”  See also Paragraph 0140: “Following the initial receipt at the computing device 400 b of the pre-populated electronic message 424 and the electronic message associated with the pre-populated electronic message 424, the product seller can respond to the potential product buyer with one or more electronic messages.  For example, as shown in FIG. 4E, in response to the initial pre-populated electronic message 424 and the electronic message associated with the pre-populated electronic message 424 (i.e., “How much would you take?”), the product seller responds with an electronic message (i.e., “I'm offering this bike for $150.”).  The embodiment illustrated in FIG. 4E also includes a further response electronic message 448 from the potential product buyer (i.e., “I'll take it!”).”).
With respect to claim 9: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to identify and display a plurality of virtual events associated with the at least one of the one or more products (See at least Ku Paragraph 0028: “In one or more embodiments, a user may send one or more social media posts via the social networking system.  As used herein, a “social media post” refers to an electronic communication sent from one user to one or more co-users associated with the user via the social networking system….  Additionally or alternatively, a social media post can be an electronic communication from a user that the social networking system posts to a newsfeed associated with a particular group or community of social networking system users.”  See also Paragraph 0030: “While a social networking system is predominantly concerned with enabling social networking system communication between users, in For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.  For instance, a social networking system group may be dedicated to the purchase and sale of classic car parts.  By utilizing various features of the social networking system, the members of the classic car parts group can communicate with each other about parts for sale, prices, locations, etc., and eventually arrange for the sale and purchase of the parts. In one embodiment, the social networking system can include payment features that allow for a group member to fund the transaction and complete the sale.”  See also Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users). Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  Ku teaches the social network system can host groups dedicated to the purchase or sale of a particular product.  Examiner further defines “virtual events” to include a social community / forum / group under the broadest reasonable interpretation of claim.  This interpretation is consistent with paragraph 0063 of the applicant’s specification.).
With respect to claim 10: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 9, wherein the plurality of virtual events include a social community, a virtual auction, a virtual sale, a virtual forum, a virtual discussion, or an e-commerce event (See at least Ku Paragraph 0030: “While a social networking system is predominantly concerned with enabling social networking system communication between users, in one or more embodiments, a social networking system can also enable commercial transactions.  For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.  For instance, a social networking system group may be dedicated to the purchase and sale of classic car parts.  By utilizing various features of the social networking system, the members of the classic car parts group can communicate with each other about parts for sale, prices, locations, etc., and eventually arrange for the sale and purchase of the parts. In one embodiment, the social networking system can include payment features that allow for a group member to fund the transaction and complete the sale.”  See also Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users). Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  Ku teaches the social network system can host groups dedicated to the purchase or sale of a particular product.  Examiner further defines “virtual events” to include a social community / forum / group under the broadest 
With respect to claim 11: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the product purchase information is integrated with payment details of the user (See at least Ku Paragraph 0079: “Additionally, in some embodiments, the payment manager 212 can also provide invoices to a seller.  For example, in one embodiment, the seller may send a product invoice to a buyer in response to the buyer expressing a desire to purchase the product.  Accordingly, the payment manager 212 can generate an invoice for the product that includes, but is not limited to, the cost of the product, the payment terms for the purchase, and other information associated with the seller (e.g., the name the buyer can make a check out to, the seller's business address, etc.).”  See also Paragraph 0142: “Additionally or alternatively, in response to detecting a purchase event between a particular potential buyer and the product seller, the messaging manager 106 can generate an invoice for the sale of the product….  The invoice 450 may be an electronic file, or a link to a separate graphical user interface.  In one embodiment, the invoice 450 can contain information taken from the structured data associated with the social media post 408 (e.g., the product description and product picture, etc.) as well as other transaction information that can be configured by the product seller, such as, but not limited to, product sellers business name and address, the seller's preferred method of payment, etc.”).
With respect to claim 12: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the product delivery instructions associated with product delivery data integrated with location capturing data that captures current location of the user and provides a delivery schedule based on the current location (See at least Lau Column 6, Lines 3-11: “For example, the recipient 104 might receive notifications such as a notification that an article has been shipped identifying the recipient as the person or entity receiving the article, a notification that an article being shipped to the recipient is nearby, and a notification that an article will be delivered to the recipient shortly (optionally including an estimated delivery time), a notification of shipping conditions violations, or a notification of the position of the article.”  Furthermore, since the limitation further describes elements previously recited in claim 1, examiner relies on the same rationale for including Lau in the combination of references.).
With respect to claim 13: The proposed combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 1, wherein the community comprises a commercial product community (See at least Ku Paragraph 0030: “While a social networking system is predominantly concerned with enabling social networking system communication between users, in one or more embodiments, a social networking system can also enable commercial transactions.  For example, in one embodiment, a social networking system can support groups or communities of users who are interested in the purchase and/or sale of various types of goods.  For instance, a social networking system group may be dedicated to the purchase and sale of classic car parts.  By utilizing various features of the social networking system, the members of the classic car parts group can communicate with each other about parts for sale, prices, locations, etc., and eventually arrange for the sale and purchase of the parts. In one embodiment, the social networking system can include payment features that allow for a group member to fund the transaction and complete the sale.”  See also Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users). Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  Furthermore, examiner asserts a group “dedicated to the purchase and sale of classic car parts” is a commercial product community.).
Notwithstanding the above discussion, examiner notes the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  See MPEP §2111.05.  The limitation merely provides an additional description of “the community” claim element.  It adds little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an additional description of “the community” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claims 14 and 15: Although the combination of Ku, Radocchia, Lau, and Kontilai references discloses the system of claim 13, the references do not wherein the commercial product is a sneaker or wherein the community is a sneaker resale community.  However, the limitations recite non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and unobvious functional relationship between the limitation and operative steps performed by the claimed system.  See MPEP §2111.05.  The limitations merely provide an additional description of “the commercial product” and “the community” claim elements.  They add little, if anything, to the claimed steps in a manner that distinguishes the invention from the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide additional descriptions of “the commercial product” and “the community” since such descriptions are not functionally related to the operative steps performed by the claimed invention.
With respect to claim 16: Ku discloses a computer-implemented method for providing a digital experience of aspects of a community via a physical system (See at least Paragraph 0003: “One or more embodiments relate generally to commerce within a social networking system.  More specifically, one or more embodiments relate to managing commerce-related electronic messages between users of a social networking system.”  See also Paragraph 0011: “Accordingly, systems and methods allow the product seller to broadcast a single electronic message to the multiple potential buyers.”  See at least Paragraph 0040: “In addition, and as shown in FIG. 1, the system 100 can include the social networking system 104.  One or more computing devices executing instructions to perform the processes and provide the features disclosed herein may implement the social networking system 104.  For See also Paragraph 0165: “In particular, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).”), comprising:
	(a)	selecting one or more products (See at least Paragraph 0088: “Similar to user nodes, each product node of the social graph may correspond to a web page or profile page where users can access the corresponding product information.  For example, the social networking system 104 can access a product node corresponding to a product, and construct a profile page (e.g., viewable by a browser or mobile application) including product information from the product node.”);
	(b)	displaying information about one or more products to a user of the community (See at least Paragraph 0096: “After receipt of the social media post, the messaging manager 106 can provide the social media post to co-user newsfeeds 306.  As mentioned above, the users 110a, 110b, and 110d may be “friends” (i.e., social networking system co-users).  Additionally or alternatively, the users 110a, 110b, and 110d may be common members of a group hosted by the social networking system 104.  As described above, the social networking system 104 can host groups that act as marketplaces where certain types of products are sold and purchased.”  See also Paragraph 0117: “In FIG. 4A, the embodiment illustrated includes the social media post 408 that is composed by a product seller (i.e., “John Smith” is the product seller) advertising a product for sale within the potential product buyer's newsfeed 406.  After See also Paragraph 0119: “The social media post 408 can also include information related to a product being sold by the seller.  For example, as shown in FIG. 4A, the social media post 408 may include a product description 412 as well as a product media 414 (e.g., a product image).  In one or more embodiments, the product description 412 and the product media 414 can be composed and/or provided by the product seller to the social networking system 104.  In some embodiments, the product media 414 is a digital photograph of the product.  In additional or alternative embodiments, the product media 414 can be a digital video, a hyperlink to a webpage dedicated to the product, a sound file, or any other type of media.  In an embodiment, the product media 414 can be selectable, such that in response to a detected interaction with the product media 414, the GUI manager 202 can provide an enlarged view of the product media 414, a separate graphical user interface dedicated to the product media 414, etc.”);
	(c)	initiating a product purchase to enable the user to purchase at least one of the one or more products (See at least Paragraph 0120: “Furthermore, the social media post 408 can include one or more selectable input controls.  For example, as shown in FIG. 4A, the social media post 408 can include a purchase control 416 (i.e., a “Buy This” button), and a message control 418 (i.e., a “Message Me” button).  In one or more embodiments, upon a detected interaction with the purchase control 416, the messaging manager 106 can initialize one or more functions of the payment manager 
	Ku does not explicitly teach the remaining limitations.  However, Radocchia discloses (d) selecting at least one authentication tag to be attached to the one or more products (See at least Paragraph 0005: “In some embodiments, each of the tags further comprise a fastening line having two ends that are both permanently coupled to the protective body.  In some embodiments, the body and fastening line are operably coupled with the circuit such that breaking of the body or fastening line causes the circuit to fail to operate.  In some embodiments, the line is threaded through an aperture of an item such that the tag is physically coupled to the item by the line.”  See also Paragraph 0017: “The system includes wireless tamperproof tags coupled to things and an open registry database where a chain of ownership of the things is able to be stored.”  See also Paragraph 0023: “The items 102 are able to be collectibles, IOT devices, apparel, shoes, hand bags, garments or other commonly forged or collectable physical items.”  Examiner asserts Radocchia’s invention, which includes method steps / technical features to couple an authentication tag to an item, necessarily performs the “selecting at least one authentication tag…” limitation.  See MPEP §2112.02 (“Under the principles of inherency, if a prior art device, in its normal and usual operation, would 
	(e)	providing product authentication by capturing information via scanning an authentication tag attached to the at least one of the one or more products (See at least Paragraph 0017: “As a result, by easily scanning a tag with a device having an authentication application, a user is able to use the system to immediately determine whether the thing coupled to the tag is authentic as well as be provided with a history of ownership and description of the thing to ensure an entity has the right to sell the thing.  Thus, the system provides the advantage of thing and purchase certainty in a field of common forgeries.”  See also Paragraph 0032: “FIG. 3 illustrates an item authentication method using the system 100 according to some embodiments….  The application 107 of a device 104 in proximity of the tag 103 discovers the tag 103 and the unique identifier of the tag 103 at step 304….  After receiving the unique identifier, the application 107 on the device 103 transmits the unique identifier to the open registry 106 over the network 110 at the step 306. Upon receiving the unique identifier, the open registry 106 retrieves the stored public key paired to the unique identifier that matches the received unique identifier and transmits the public key to the device 104 over the network 110 at the step 308.  Additionally, in some embodiments the registry 106 is able to transmit the chain of ownership or other item related data (e.g. the current owner) associated with the unique identifier to the device 104.”  See also Paragraph 0036: “As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102.  In some embodiments, indicating the success to the presenting the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module.”  Examiner broadly defines authentication information to include history or chain of ownership information.); and
	(f)	wherein the product authentication and authentication tag are rendered inoperable when detached from the product (See at least Paragraph 0024: “Additionally, the body 202 and/or fastening mechanism 204 are able to be coupled with the circuit 206 such that decoupling of the tag 103 from the item 102 damages the circuit 206 such that the circuit 206 is unable to be read and/or transmit any stored data, or the circuit 206 transmits warning data indicating that tampering occurred….  As a result, all embodiments of the tags 103 provide the benefit of ensuring that the identification and authentication data stored on the tags 103 are securely coupled to the proper item 102 for authentication/identification purposes or that tampering with the tags 103 and/or item 102 is easily determined.”  See also Claim 8: “The system of claim 7, wherein the body and fastening line are operably coupled with the circuit such that breaking of the body or fastening line causes the circuit to fail to operate.”).	
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include technical features to authenticate an item by scanning a wireless tamperproof tag coupled to that item as described in Radocchia in Ku’s invention with the motivation of offering a system “that provides the advantage of thing and purchase 
	The above references do not teach the remaining limitations.  However, Lau discloses (g) tracking product delivery of the purchased at least one of the one or more products (See at least Column 4, Lines 21-37: “FIG. 1 is a block diagram of an article shipment notification system 100 according to one embodiment of the invention.  The article shipment notification system 100 provides web-based article shipment management capable of not only tracking the shipment of articles but also providing notifications to users of the system.  The article shipment notification system 100 includes a shipper 102 and a recipient 104….  It is assumed that an article is being shipped by the shipper 102 to the recipient 104.  A shipper is a person, entity or associated computing device that is responsible for or associated with shipping an article, and a recipient is a person, entity or associated computing device to which the article is being shipped.”  See also Column 5, Lines 53-62: “The article shipment notification system 100 can allow the shipper 102 and the recipient 104 to interact with the tracking server 114 through a web interface so that such users are able to configure or set-up to receive certain notifications.  The web interface can facilitate a user in arranging to receive notifications by indicating notification criteria.  For example, through use of the web interface, a user can make user selections to indicate the notifications to be received and where and by what channels the notifications are to be provided.”  See also Column 6, Lines 3-11: “For example, the recipient 104 might receive notifications such as … a notification that an article being shipped to the recipient is nearby, and a 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to provide shipment notifications regarding an article’s status during transit as taught by Lau in the above combination of references.  As demonstrated by Lau, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of facilitating the purchase transaction as needed in Ku at paragraph 0078.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
	The above references do not teach the remaining limitation.  However, Kontilai discloses (h) adding the authenticated product to a user profile of the user (See at least Paragraph 0092: “In step 172, system 10 receives collectible input data from a user device 12 regarding a collectible to be considered for authentication and a transaction through the online site.  The collectible input data can include any relevant information relating to the collectible for purposes of categorizing the collectible, as well as ownership information, a geographical location of the item and/or owner, chain of title or transfer history and a desired sales price or auction limits, such as a reserve or minimum price.  The collectible input data will be stored by system 10 and can be associated with a user profile.”).
	Kontilai further could modify the combination of references to include technical features to associate authenticated product data (e.g., history of ownership obtained in Radocchia) to a user profile (e.g., user profiles described in Ku).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 17: Claim 17 recites limitations that are substantially similar to claim 2.  Thus, the same arguments applied to claim 2 also apply to claim 17.
With respect to claim 18: Claim 18 recites limitations that are substantially similar to claim 3.  Thus, the same arguments applied to claim 3 also apply to claim 18.
With respect to claim 20: Claim 20 recites limitations that are substantially similar to claim 5.  Thus, the same arguments applied to claim 5 also apply to claim 20.
With respect to claim 22: Claim 22 recites limitations that are substantially similar to claim 7.  Thus, the same arguments applied to claim 7 also apply to claim 22.
With respect to claim 23: Claim 23 recites limitations that are substantially similar to claim 8.  Thus, the same arguments applied to claim 8 also apply to claim 23.
With respect to claim 24: Claim 24 recites limitations that are substantially similar to claim 9.  Thus, the same arguments applied to claim 9 also apply to claim 24.
With respect to claim 25: Claim 25 recites limitations that are substantially similar to claim 10.  Thus, the same arguments applied to claim 10 also apply to claim 25.
With respect to claim 26: Claim 26 recites limitations that are substantially similar to claim 13.  Thus, the same arguments applied to claim 13 also apply to claim 26.
With respect to claims 27 and 28: Claims 27 and 28 recite limitations that are substantially similar to claims 14 and 15.  Thus, the same arguments applied to claims 14 and 15 also apply to claims 27 and 28.

Response to Arguments
Applicant's arguments filed March 18, 2021, have been fully considered but they are not persuasive. 
Regarding the §103 rejections of claims 1 and 16: Applicants initially allege the references fail to teach “adding the authenticated product to a user profile of the user.”  Remarks 7.  Examiner disagrees.  As outlined in the updated Office action, obtaining authentication information includes obtaining the history or chain of ownership information for an item.  Radocchia clearly teaches “a user is able to use the system to immediately determine whether the thing coupled to the tag is authentic as well as be provided with a history of ownership….”  Paragraph 0017.  Kontilai further discloses an item’s “chain of title or transfer history … can be associated with a user profile.”  Paragraph 0092.  Despite applicants’ assertions, examiner maintains “chain of title or transfer history” is not mere general description of an item but rather authentication data for an item.  Kontilai further could modify the combination of references to include technical features to associate authenticated product data (e.g., history of ownership obtained in Radocchia) to a user profile (e.g., user profiles described in Ku).  As demonstrated by Kontilai, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of including information on personal interests in a user profile as needed in Ku at KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Applicants further allege Radocchia fails to disclose “the product-delivery functionality.”  Remarks 7.  However, as outlined in the Office action, examiner relies on the Lau reference for describing “a shipment notification system 100 provides web-based article shipment management.”  Column 4, Lines 21-37.
	Finally, examiner submits applicants’ arguments traverse the prior art rejections by attacking the references individually.  It is important to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	(A)	Eaton (Pub. No. 2008/0065514) discloses “techniques for a personal inventory management and item exchange network are described, including providing data communication networking techniques to allow item owners to engage in transactions such as lending, borrowing, purchasing, selling, tracking social networking, and personal inventory management.”  Paragraph 0037.
	(B)	Platek (US 9053491) describes a product evaluation system and method.  Platek teaches “[to] estimate the value of a product, first, the characteristic acquisition mechanism 10 acquires the condition of the product X, the genuine product condition 
	(C)	Fu (Pub. No. 2016/0012503) discloses “a transaction platform that facilitates trading of pre-owned merchandise.”  Paragraph 0003.  See also Paragraphs 0009 and 0048.
	(D)	Robinson (Pub. No. 2011/0166928) discloses “a method of sharing items among friends that are connected to each other through a social network such as, but not limited to, Facebook or MySpace.”  Paragraph 0014.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629